Citation Nr: 0100399	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
23, 1991 for the award of service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 17, 
1990 for the award of service connection for bilateral 
hearing loss.  

3.  Entitlement to an effective date earlier than July 17, 
1990 for the award of service connection for tinnitus.  

4.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.  

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

6.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO).  

By December 1990 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  By May 
1992 rating decision, the RO denied service connection for 
PTSD and residuals of a shell fragment wound of the left 
forehead.  The veteran duly appealed the RO determinations 
and in June 1995, the Board remanded the matter for 
additional development of the evidence.

While the matter was in remand status, by November 1996 
rating decision, the RO granted service connection for 
residuals of a shell fragment wound to the left forehead and 
assigned an initial zero percent rating, effective July 17, 
1990.  In addition, the RO granted service connection for 
PTSD and assigned an initial 10 percent rating, effective 
September 23, 1991.  By August 1997 rating decision, the RO 
granted service connection for bilateral hearing loss and 
tinnitus, effective July 17, 1990, and assigned initial zero 
percent and 10 percent ratings, respectively.  

The grant of service connection for residuals of a shell 
fragment wound to the left forehead, PTSD, hearing loss, and 
tinnitus constitutes a full award of the benefit sought on 
appeal with respect to those issues.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  However, the veteran 
thereafter perfected an appeal with the downstream elements 
of the effective date and initial ratings for PTSD, hearing 
loss, and tinnitus.  Thus, those issues are currently in 
appellate status..  

By October 1998 decision, the RO increased the rating for the 
veteran's PTSD to 50 percent, effective September 23, 1991.  
Although an increased rating has been granted, the issue of 
entitlement to a rating in excess of 50 percent for PTSD 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993)

As set forth in the remand portion below, the veteran filed a 
Notice of Disagreement with the effective date assigned by 
the RO for residuals of a shrapnel wound of the left 
forehead.  However, as a Statement of the Case on this matter 
has not been issued, additional action by the RO is required.  
See Manlincon v. West, 12 Vet. App. 328 (1999).

It is noted that, in connection with his current appeal, the 
veteran requested a Board hearing in Washington, D.C.  By 
February 2000 letter, he withdrew his hearing request and 
indicated that he would like his appeal considered based on 
the evidence of record.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was received at the RO on September 23, 1991.

2.  His original claim of service connection for bilateral 
hearing loss and tinnitus was received at the RO on July 17, 
1990.

3.  Numerous audiometric evaluations conducted since the 
effective date of the grant of service connection for 
bilateral hearing loss show that the veteran has, at worst, 
level I hearing in both ears.  

4.  The veteran reports that his tinnitus is bilateral, 
constant, and interferes with his concentration and sleep.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
23, 1991 for an award of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2000).

2.  The criteria for an effective date earlier than July 17, 
1990 for an award of service connection for bilateral hearing 
loss and tinnitus have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met at any time since the award of 
service connection for that disability.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, 
and VII, Diagnostic Code 6100 (1998), and as amended.

4.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met at any time since the award of 
service connection therefor.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.87a, Code 6260 (1998), as 
amended.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board concludes that although the 
veteran's claims for earlier effective dates for the award of 
service connection for PTSD, bilateral hearing loss, and 
tinnitus, and increased ratings for bilateral hearing loss 
and tinnitus were decided by the RO before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the veteran under that statute with respect to 
these issues.  As set forth in more detail below, all 
relevant facts regarding these issues have been adequately 
developed by the RO.  Given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
veteran would aid in substantiating these claims.  The Board 
further notes that he has been informed on numerous occasions 
via Supplemental Statements of the Case, of the nature of the 
evidence needed to substantiate these claims.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under the VCAA.  As the RO fulfilled the 
duty to assist, and because the change in law has no material 
effect on adjudication of these claims, the Board finds that 
it can consider the merits of these issues without prejudice 
to him.  Bernard v Brown, 4 Vet. App. 384 (1993). 

I.  Earlier Effective Date Claims

Under applicable criteria, unless otherwise provided, the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2000).  An effective date from 
the day following the date of separation from service is 
authorized only if the claim is received within one year from 
separation from service.  38 C.F.R. § 3.400(b)(2) (2000).

In this case, the evidence shows that the veteran's original 
claim of service connection for bilateral hearing loss and 
tinnitus was received at the RO on July 17, 1990.  His 
original claim of service connection for PTSD was received on 
September 23, 1991.  Obviously, these claims were received 
long after his separation from service in September 1968.  
There is no indication in the record, nor does the veteran 
contend, that he filed an application for VA benefits at the 
RO prior to that date (including within a year of separation 
from service).  Under the criteria set forth above, 
therefore, there is no legal basis for an effective date 
earlier than July 17, 1990 for the award of service 
connection for bilateral hearing loss and tinnitus, or 
earlier than September 23, 1991 for the award of service 
connection for PTSD.  

However, the veteran contends that he is entitled to an 
effective date in March 1969 for the award of his service-
connected disabilities, as he was treated for "PTSD" and 
defective hearing at a VA clinic in Compton, California at 
that time.  Thus, he maintains that this treatment 
essentially served to raise an informal claim of service 
connection for PTSD, bilateral hearing loss, and tinnitus, 
which the RO should have addressed.

The Board notes that the veteran had been unable to remember 
the exact location of the clinic where he was treated in 
1969.  Nonetheless, the record reveals that the RO contacted 
VA treatment facilities in Los Angeles, Long Beach, and West 
Los Angeles in an attempt to obtain records of that claimed 
visit.  All of these facilities indicated that they had no 
record pertaining to the veteran.  In a January 1996 letter, 
the RO notified the veteran that they had been unable to 
locate records of the alleged 1969 treatment and advised him 
that they were unaware that there had ever been a VA medical 
facility in Compton.  He was advised to submit the name and 
address of the clinic where he allegedly received treatment 
for PTSD, bilateral hearing loss, and tinnitus in 1969.  In 
January 1997, the veteran responded that "I would suggest 
that even though my records from the Compton VA facility from 
1969 are destroyed, or otherwise lost, perhaps some were 
forwarded for inclusion into my permanent record prior to 
their disappearance."  He did not provide any of the 
requested information regarding the location of the claimed 
VA facility, although he submitted a copy of an undated card 
showing that he was assigned a VA claims number.  He claims 
the card was issued to him at the Compton VA facility in 
1969.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. 
§ 3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2000).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "[s]ection 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid."  Thus, 
before VA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Id.; see also 
Brannon v. West, 12 Vet. App. 32 (1998).  

Again, in this case, the veteran does not contend that he 
contacted the RO regarding his PTSD, hearing loss, or 
tinnitus immediately after the claimed March 1969 clinic 
visit, or at any time prior to July 17, 1990.  Moreover, 
there is no indication of record that he or his 
representative contacted the RO in writing requesting service 
connection for PTSD, hearing loss or tinnitus, or evidencing 
a belief in entitlement to service connection for the 
disabilities, prior to July 17, 1990.  Rather, he claims that 
the mere fact that he visited the claimed VA clinic in March 
1969 with complaints of PTSD, hearing loss, and tinnitus, 
should constitute a claim of service connection for those 
disabilities.  

Under 38 C.F.R. § 3.157(b) (2000), once a formal claim for 
compensation has been allowed, the date of report of VA 
outpatient examination or hospital report will be accepted as 
the date of informal claim only if such record pertains to a 
disability for which service connection has been established.  
These provisions apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

In this case, it is clear that any March 1969 VA outpatient 
treatment record (assuming one actually exists) cannot be 
considered an "informal claim" of service connection for 
bilateral hearing loss, tinnitus, or PTSD under 38 C.F.R. § 
3.157(b), since an informal claim for compensation had not 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, prior to the alleged March 1969 
treatment.  Nor was a claim of service connection for PTSD, 
hearing loss, or tinnitus received at the RO within one year 
of the claimed March 1969 clinic visit.  Moreover, the mere 
fact that there were complaints, findings, or diagnoses 
pertaining to hearing loss, tinnitus, or PTSD at the claimed 
March 1969 VA clinic visit does not evidence an intent on the 
part of the veteran to seek service connection for those 
conditions.  See Brannon, supra; 38 C.F.R. § 3.155(a) (2000).  
Consequently, any 1969 VA clinical record (again, assuming 
one exists) does not serve as a claim of service connection 
for bilateral hearing loss, tinnitus, and PTSD.  

VA is not free to award a retroactive effective date prior to 
the date it receives a claim unless there is specific 
statutory authority for such retroactive effective date.  As 
there is no statutory provision which authorizes VA to award 
benefits retroactively on the basis of the veteran's reported 
March 1969 VA clinic visit, his claim for earlier effective 
dates for his PTSD, hearing loss, and tinnitus must fail.  
Based on the facts in this case, there is no legal basis for 
an effective date earlier than September 23, 1991, for the 
award of service connection for PTSD, or earlier than July 
17, 1990, for the award of service connection for bilateral 
hearing loss and tinnitus.

II.  Increased Rating Claims - Hearing loss and Tinnitus

Facts:  The veteran's service medical records are negative 
for complaints or findings of tinnitus or bilateral hearing 
loss.  At his August 1968 military separation medical 
examination, he denied hearing loss and ear troubles.  
Audiometric examination showed left ear pure tone thresholds 
of 0, 0, 0, and 15 decibels at 500, 1,000, 2,000, and 4,000 
hertz, respectively.  Right ear pure tone thresholds were 0, 
0, 0, and 25 decibels at 500, 1,000, 2,000, and 4,000 hertz, 
respectively.

In July 1990, he filed a claim of service connection for 
bilateral hearing loss and constant tinnitus, claiming that 
his disabilities had been incurred in Vietnam as a result of 
acoustic trauma from helicopter noise.  In support of his 
claim, he submitted the results of a February 1989 private, 
uninterpreted audiogram.  

In connection with his claim, the veteran was afforded a VA 
medical examination in August 1990 at which he reported 
continuous tinnitus and hearing loss for the past 24 years.  
He stated that he had significant noise exposure in Vietnam.  
Audiometric examination showed left ear pure tone thresholds 
of 5, 10, 35, and 75 decibels at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively (average 31).  Right ear pure tone 
thresholds were 10, 5, 15, and 50 decibels at 1,000, 2,000, 
3,000 and 4,000 hertz, respectively (average 20).  Speech 
discrimination ability was 92 percent correct on the left and 
96 percent correct on the right.  The diagnosis was 
sensorineural hearing loss, right ear, and high frequency 
sensorineural hearing loss and constant tinnitus in the left 
ear.  

In September 1991, the veteran stated that he received 
unspecified combat wounds in Vietnam.  He also claimed that 
he had ringing in his ears since that time.  In support of 
his contention, he submitted affidavits to the effect that, 
although this was not noted in official records, he had been 
wounded in action in Vietnam had been awarded the Purple 
Heart Medal.  

In November 1991, the veteran underwent VA medical and 
psychiatric examination at which he reported that he had 
received a grazing wound by a small metal fragment to the 
area of his left forehead.  He stated that he required no 
surgery or suturing and that the wound healed shortly 
thereafter.  He also reported that since his separation from 
service in 1968, he had worked for the union making stage 
screens.  He stated that he had earned $90,000 in the 
previous year for his carpentry and electrical work.  The 
diagnoses on examination included anxiety disorder and 
tinnitus.  The examiner concluded that the veteran was able 
to work without restrictions and had no impairment in his 
industrial capacity.  

In July 1992, the veteran testified at a hearing at the RO 
that his tinnitus began in combat in Vietnam and had 
persisted since that time.  He stated that his ringing was 
constant.  He stated that he had also noticed gradually 
decreasing hearing loss since that time.  He indicated that 
he had to read lips because he couldn't hear.  

On VA medical examination in October 1995, the veteran 
reported hearing loss and constant tinnitus for the past 30 
years.  He also reported pain behind his ears, a sore throat, 
and balance problems.  He claimed that his symptoms were 
"mild to severe" and interfered with his ability to 
concentrate at work.  Audiometric examination showed left ear 
pure tone thresholds of 10, 15, 15, 35, and 80 decibels at 
500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively 
(average 36).  Right ear pure tone thresholds were 10, 20, 
20, 25, and 50 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
hertz, respectively (average 29).  Speech discrimination 
ability was 96 percent correct, bilaterally.  The diagnoses 
were high frequency sensorineural hearing loss and constant 
tinnitus.

On VA psychiatric examination in January 1996, the veteran 
reported that there had been no change in his employment 
status since his last examination.  He stated that he 
continued to earn between $50,000 and $90,000 annually doing 
stage work for television, theater, and other shows.  He 
reported continued problems with his hearing, claiming that 
he had to read lips to understand what others were saying.  
He also reported that he had a continuous low to high pitched 
ringing in his ears.  

In January 1996, the veteran underwent VA medical examination 
at which he reported hearing loss and constant tinnitus for 
the past 30 years.  He also reported that his tinnitus 
interfered with his ability to concentrate at work.  
Audiometric examination showed left ear pure tone thresholds 
of 10, 15, 15, 35, and 85 decibels at 500, 1,000, 2,000, 
3,000 and 4,000 hertz, respectively (average 38).  Right ear 
pure tone thresholds were 15, 25, 15, 20, and 50 decibels at 
500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively 
(average 28).  Speech discrimination ability was 96 percent 
correct on the left and 98 percent correct on the right.  

By August 1997 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, effective 
July 17, 1990, and assigned initial zero percent and 10 
percent ratings, respectively.  The veteran appealed the RO's 
determination, stating that he was entitled to a higher 
rating as he now wore hearing aids.  

On October 1997 VA examination, the veteran reported he 
continued to work 70-90 hours weekly, earning over $70,000 
annually.  He reported continued problems with hearing, 
claiming he had to read lips in order to understand what 
others were saying.  He also reported continuous low to high 
pitched ringing in his ears.  

On VA audiometric examination in October 1997, the veteran's 
left ear pure tone thresholds were 5, 10, 15, 50, and 95 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively (average 43).  Right ear pure tone thresholds 
were 15, 10, 5, 25, and 60 decibels at 500, 1,000, 2,000, 
3,000 and 4,000 hertz, respectively (average 25).  Speech 
discrimination ability was 94 percent correct, bilaterally.  
The diagnoses included sensorineural hearing loss in both 
ears and bilateral constant tinnitus interfering with sleep 
and concentration.  

In February 1999, the veteran was referred for fee-basis 
audiologic evaluation.  He stated that he had a history of 
noise exposure in service and first noticed tinnitus and 
hearing loss in 1966 "during hand-to-hand combat."  He 
advised the examiner that his condition had been "diagnosed 
in 1968 by audiogram"  He stated that he had had difficulty 
hearing high pitched voices, especially in the presence of 
background noise, and had worn hearing aids since 1996.  On 
audiometric testing, the veteran's left ear pure tone 
thresholds were 25, 25, 30, 45, and 95 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively (average 
49).  Right ear pure tone thresholds were 20, 25, 30, 55, and 
65 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively (average 39).  Speech discrimination ability was 
92 percent correct, bilaterally.  The diagnoses included 
sensorineural hearing loss in both ears and bilateral 
constant tinnitus of severe intensity.  

Law and Regulations:  Disability ratings are determined by 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2000).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Hearing loss:  The Board notes that, effective June 11, 1999, 
some of the schedular rating provisions pertaining to the 
evaluation of hearing loss were amended.  See 64 Fed. Reg. 
25,202 (May 11, 1999).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); see also VA O.G.C. Prec. Op. 
No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33421 (2000). 

In this case, while the RO has not had an opportunity to 
review the veteran's claims under the amended regulations, 
and the veteran has not been advised of the changes, the 
Board may consider regulations not considered by the agency 
of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  See VA O.G.C. Prec. Op. 
No. 11-97, 62 Fed. Reg. 37,953 (1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Because of the particular 
circumstances presented in this case, the Board believes that 
a remand to afford the RO an opportunity to review the 
veteran's claim is not necessary.

Specifically, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  38 
C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The veteran had ample notice and opportunity to 
provide evidence and argument on the application of his pure 
tone thresholds and speech recognition scores to Tables VI-
VII, which are identical in the old and new schedules.  38 
C.F.R. § 4.87 (Tables VI-VII, Diagnostic Code 6100).  

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
on research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  

Because the comparison of the audiometric findings with the 
schedular criteria is purely a mechanical function over which 
there can be no dispute, and as the record does not disclose 
thresholds meeting either criterion, there is no reason to 
return this issue to the RO for readjudication as the only 
substantive change in the revised regulation cannot affect 
the outcome here.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  To remand the case 
for the RO to apply the amended regulations would result in a 
pointless delay in the adjudication of this claim and could 
not conceivably lead to a more favorable outcome.  Therefore, 
as there is no prejudice to the veteran in failing to remand 
this case for initial review of the amended regulations by 
the RO, the Board will proceed with appellate review under 
both versions of the regulations.  Bernard, 4 Vet. App. at 
393.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not warranted under either the old 
or new regulations, at any time since the initial award of 
service connection.  

The February 1999 audiometric evaluation (which reflects the 
most severe hearing loss of any examination conducted since 
the effective date of the award of service connection) shows 
that the veteran had an average pure tone threshold of 39 
decibels in the right ear with speech discrimination of 92 
percent correct.  He had an average pure tone threshold of 49 
decibels in the left ear with speech discrimination of 92 
percent correct.  The only possible interpretation of this 
examination under both the old and new regulations is that 
the veteran's hearing loss is at level I in both ears; 
therefore, a compensable rating is not warranted.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  The Board has also considered 
the provisions of 38 C.F.R. § 4.85(g) and, as noted above, 38 
C.F.R. § 4.86, but the results of the February 1999 
audiometric examination clearly show that these provisions 
are not applicable in this case.  It is also noted that there 
is no other pertinent medical evidence of record which would 
entitle the veteran to a compensable rating for bilateral 
hearing loss. 

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  However, his statements alone do not establish a 
higher rating for bilateral hearing loss.  Again, disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.   

Based on current findings and a review of the entire evidence 
in the veteran's claims folder, it is the conclusion of the 
Board that his bilateral hearing loss does not rise to the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.

Tinnitus:  The veteran's tinnitus was originally by the RO 
under 38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect 
through June 9, 1999.  Under such criteria, tinnitus was 
rated 10 percent disabling if persistent as a symptom of head 
injury, concussion, or acoustic trauma.  This was the maximum 
rating available under law.  

Since the veteran filed his claim, the regulations pertaining 
to the rating of tinnitus under Code 6260 were revised.  The 
amendments were effective June 10, 1999.  64 Fed. Reg. 
25,202-210 (May 11, 1999) (codified at 38 C.F.R. § 4.87, Code 
6260 (2000).  Under the revised criteria, a maximum 10 
percent rating is warranted for recurrent tinnitus, 
regardless of its cause.  38 C.F.R. § 4.87, Code 6260 (2000).  

Although it does not appear that the veteran was provided 
with the recent amendments to Code 6260, the Board concludes 
that he is not prejudiced, given that the maximum rating 
available under both provisions is 10 percent.  As noted, the 
veteran has been in receipt of a 10 percent rating since the 
award of service connection for tinnitus.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VA O.G.C. Prec. Op. No. 11-
97; 62 Fed. Reg. 37,953 (1997). 

Turning to the merits of this claim, the Board notes that the 
veteran reports that his tinnitus is bilateral and has been 
recurrent for years.  Additionally, medical evidence shows 
that his tinnitus has been attributed to acoustic trauma.  
Thus, a 10 percent rating (the maximum schedular rating 
assignable for tinnitus) is warranted.  Again, no higher 
rating for tinnitus is available under the Rating Schedule.  

Based on the foregoing, the Board has also considered whether 
an extraschedular rating is warranted with respect to the 
veteran's tinnitus, as well as his bilateral hearing loss.  
Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of 
extraschedular rating is a component of the veteran's claim 
for an increased rating).  The record shows that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000), but determined that such 
referral was unwarranted.  The U.S. Court of Appeals for 
Veteran's Claims has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

In this case, the Board has reviewed the record with these 
mandates in mind and agrees with the RO that there is no 
basis for further action on this question.  There is no 
objective evidence of record demonstrating that the veteran's 
service-connected tinnitus or hearing loss markedly 
interferes with his employment.  Despite his assertions that 
he has passed up higher paying jobs and has difficulty 
concentrating due to his hearing loss and tinnitus, the 
record shows that he has repeatedly reported that he has been 
employed full time since his separation from service and that 
in recent years he has earned approximately $70,000, 
annually.  The Board also notes that there is absolutely no 
evidence of record showing that he has been frequently 
hospitalized due to tinnitus or hearing loss.  Indeed, it 
does not appear that he has been hospitalized for the 
disabilities at all.  Consequently, the Board finds that no 
further action on this matter is warranted.


ORDER

An effective date earlier than September 23, 1991 for the 
award of service connection for PTSD is denied.  

An effective date earlier than July 17, 1990 for the award of 
service connection for bilateral hearing loss and tinnitus is 
denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  

An initial rating in excess of 10 percent for tinnitus is 
denied.  

REMAND

As set forth above, by November 1996 rating decision, the RO 
granted service connection for residuals of a shrapnel wound 
of the left forehead, effective July 17, 1990.  The veteran 
noted disagreement with the effective date assigned by the 
RO, arguing that he was entitled to an effective date in 
1969.  Then, by April 1997 rating decision, the RO found that 
the November 1996 rating decision was clearly and 
unmistakably erroneous in assigning an effective date of July 
17, 1990, and assigned an effective date of September 23, 
1991 for the award of service connection for the residuals of 
a shrapnel wound of the left forehead.  The Board notes that 
a statement of the case addressing the matter of entitlement 
to an earlier effective date for this disability has not yet 
been issued.  Therefore, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the issue of entitlement to a rating in excess of 
50 percent for PTSD, the Board finds that because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Also, as the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 4 
Vet. App. 393.  

For example, the Board notes that the veteran has submitted 
an August 1997 statement purportedly from a clinical 
psychologist who indicated that "[f]orthcoming will be a 
psychiatric evaluation by a noted psychiatrist in terms of 
(DSM-IV)."  In an attached statement, the veteran indicated 
that he continued to receive treatment from this psychologist 
and submitted a VA Form 21-4142, a release to obtain medical 
information, from that psychologist.  However, it does not 
appear that the RO requested these records for consideration 
in connection with his claim.  Moreover, it is noted that the 
veteran has not undergone a VA psychiatric examination since 
October 1997, more than three years ago.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an earlier effective date 
for the award of service connection for 
residuals of a shrapnel wound to the left 
forehead.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  This 
issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
perfected.

2.  The RO should contact the private 
psychologist identified by the veteran in 
August 1997 and request copies of 
treatment records pertaining to the 
veteran.  

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  In 
that regard, the examiner should identify 
the severity of the functional impairment 
associated with the veteran's service-
connected PTSD, particularly as it 
affects his social and industrial 
adaptability.  The examiner should also 
assign a GAF score and explain the 
meaning of the numerical score assigned, 
in compliance with Thurber v. Brown, 5 
Vet. App. 119 (1993).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand.  If not the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations, 
General Counsel precedent opinions, and 
pertinent court decisions that are 
subsequently issued.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  The case should then be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matters remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 

